On Petition for a Rehearing.
Hackney, J.
One insistence of appellant's learned counsel is that with reference to a memorandum, made for compliance with the statute of frauds, the rule as to ordinary contracts, requiring mutuality of obligation, does not obtain. Another is that we were in error in holdjng that such memorandum could not be amended, by parol, to express the intention of the parties. As to the first of these propositions it may be said that it is probably too much to say that such a memorandum may not be unilateral or that a suit can not be maintained to enforce performance of a written promise orally accepted and that acceptance given renewal by the suit. However, that conclusion does not render it necessary to reverse the ruling of the lower court, since it must be true in every instance that the mistake which may be corrected in equity must be mutual. Here there is no mu*602tuality in the alleged mistake. The mistake alleged, and the only possible mistake, was that the intention of the mover of the resolution was to express a completed purchase instead of a direction to purchase, and not a mistake of the common council. But the rule held in Baldwin v. Kerlin, supra, is that “it is not sufficient, that one of the parties should have been mistaken.”
This rule would seem to deny the right to reform, as against the party making it, a memorandum merely unilateral. How the two parties to an oral agreement, of which the memorandum is but the evidence, could, by mutual mistake, omit from a memorandum by but one of such parties, an essential element thereof, would not appear possible. The present memorandum not only omits the statement of a completed purchase, but to make it do so would flatly contradict the expressed intention of the council to direct a purchase.
While, perhaps, it is going too far to say that no contract of sale or for the sale of real estate inter partes may be reformed to express the intention of the parties, we-think it clear that equity will not insert in a unilateral memorandum, not embodying the intention to buy or to' sell, that very essential feature, the omission of which left the memorandum as so much waste paper. The case of Lee v. Hills, supra, in principle so decides.
A like case is that of Banks v. Harris Mfg. Co., 20 Fed. Rep. 667.
In Reed on the Statute of Frauds, section 487, volume 2, is stated even a much broader doctrine: “The weight, of authority, in spite of or consistently with what has. already been said, is probably that the omission of a term from a writing, though done by fraud or mistake, will not, without more, allow oral proof of the contract, unless there be an estoppel arising from a change in his situation made by the party setting up the oral contract, *603and it has been held that mistake in the substance of a written contract will not be corrected on oral evidence,” and further: “The principles which are to determine this question are tested best by the consideration of the point as to whether or not the rule of admission of oral proof on the ground of fraud or mistake is merely a weapon of defense, or whether chancery, upon oral proof, will correct the mistake or fraud, and decree the contract as reformed. Much of the contradiction which is to be found in the decisions may be reconciled by observing this distinction; and of those which still conflict many will be those in which' the oral evidence was admitted because there was estoppel or part performance. As a general rule it may be said that oral evidence of fraud or mistake will not be admitted on behalf of a plaintiff seeking specific enforcement of the contract as established by the oral evidence.”
Filed June 14, 1895.
It is said, in Wood Frauds, section 345, p. 657: “The object of the statute, in requiring a note or memorandum in writing to be made, is to prevent disputes as to what the parties had agreed to and intended, and, therefore, the memorandum or note supersedes the prior parol agreement, and excludes all proof as to what was said by the parties, or even to show a mistake in the writing itself.”
We need not accept the broad doctrines announced by these authors. It is enough when we hold that there may be no reformation when it would result in a contradiction of the memorandum and would introduce an element not agreed upon by the parties and not omitted by the mistake of the party sought to be charged or by the mutual mistake of such party and the party who would enforce the memorandum, if reformed.
The petition is overruled.